ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-322, concluding that EVAN M. LEVOW of CHERRY HILL, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 3.4(g) (a lawyer shall not present, participate in presenting, or threaten to present criminal charges to obtain an improper advantage in a civil matter) and N.J. Advisory Committee on Professional Ethics Opinion Si7, 99 N.J.L.J. 715 (1976) (“Opinion 347”);
And the Court having determined from its review of the record that the appropriate discipline is an admonition;
And good cause appearing;
It is ORDERED that EVAN M. LEVOW is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.